DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 14-27 are pending, and are under examination on the merits.  


Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ arguments have been considered, but not persuasive to overcome the rejection.  Specifically, Applicants’ argument is on the ground that the principle of operation includes using “corrosion-resistant alloys” to produce equipment suitable for contact with chemically aggressive media, and every mention of the alloy composition in the ’487 publication includes a statement that the composition has “at least 3.5% by weight aluminum” (or more); and in view of the description of the ’487 publication, a person having ordinary skill in the art would not reasonably conclude that the principle of operation does not include a corrosion-resistant alloy having at least 3.5% by weight aluminum.  Applicants’ argument has been fully considered, and is found not persuasive.   

Applicant’s claim 1 define the material M2 comprising at least 97% by weight of nickel with an open-ended transition phrase “comprising”, which indicates M2 may contain other unspecified metals including aluminum.  Therefore, the ’487 publication does not teach away from Applicant’s claims.  As articulated in the previous Office action, the combination of the cited prior art would not change the principle of operation of the prior art, because the principle of operation of the prior art is a chemical reactor designed for protecting the reactor surface from the corrosion by the reaction medium comprising hydrogen fluoride and a halide-based metal catalyst.  The `294 patent discloses the reactor made of INCONEL®600, a standard engineering material for application of resistance to corrosion and heat, and contains minima 72% Nickle.  It  96.5% by weight of nickel, round-up to 97% by weight of nickel.  The `487 publication clearly teaches and/or suggests the corrosion resistant apparatus has a surfaces made from or coated with an alloy comprising alloy comprises 97% by weight of nickel.  Furthermore, it has been established by the Court that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), see MPEP§2144.05 “Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions”.   
Therefore, the rejection is indeed appropriate, and maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-27 are rejected under 35 U.S.C. 103 (a) as unpatentable over U.S. Patent No. 10,577,294 (“the `294 patent”), in view of US2005/0019487 (“the `487 publication”), US2009/0240090 (“the `090 publication”), Inconel®600 alloy, American Special Metals, (2015), and Hastelloy® B-3 alloy, American Special Metals, (2015).

Amended claim 14 is drawn to a process for modifying the fluorine distribution in a hydrocarbon compound, comprising a step of contacting a hydrocarbon compound and a catalytic composition in the presence of a fluorinating agent, wherein the catalytic composition comprises a chromium-based catalyst in a reactor, said reactor made of a material comprising a base layer made of a material M1, wherein the material M1 comprises iron and an inner layer made of a material M2, said base layer and said inner layer being laid against each other, wherein the material M2 comprises at least 97% by weight of nickel on the basis of the total weight of the material M2.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `294 patent discloses a process for the fluorination of a chlorinated C3 alkane or 1-C6 alkanes and C10 hydrohalocarbons; and (e) reusing the catalyst regenerated in step b) in step a), wherein the specific chlorinated compounds are disclosed in claim 9, and the specific fluorination catalyst is a chromium-based catalyst of chromium oxyfluoride, chromium oxides, chromium halides or mixtures thereof, see claim 10.  The specific hydrocarbon compounds such as HFCO-1233xf, HCC-240db, HFCO-1233zd, HCO-1230xf, etc. listed in Applicants’ claim 27 are also disclosed in the `294 patent, see Col. 1, Ln.45 through Col. 2, Ln. 51. The `294 patent teaches the reactor made of INCONEL®600.    INCONEL®600 is a standard engineering material for applications which require resistance to corrosion and heat, which is a composition contains minima 72% Nickel.   

The `487 publication discloses a process for producing a fluorinated compound comprising reacting a compound to be fluorinated with hydrogen fluoride or a reactant which releases hydrogen fluoride  said reacting is carried out using hydrogen fluoride and a halide-based catalyst, the improvement comprising carrying out said reacting in a corrosion resistant apparatus, wherein the  corrosion resistant apparatus for containing, handling or conveying a corrosive medium having surfaces which contact said corrosive medium, wherein said surfaces are made from or coated with an alloy comprising alloy comprises 3.5 to 10% by weight of 

The `090 publication discloses a process for preparing 2,3,3,3-tetrafluoroprop-1-ene comprising: a) providing a starting composition comprising at least one compound having a structure selected from Formula I CX2=CCl-CH2X, II CX3-CCl=CH2, and III CX3-CHCl-CH2X. wherein X is independently selected from F, Cl, Br, and I, provided that at least one X is not fluorine; b) contacting said starting composition with a first fluorinating agent to produce a first intermediate composition comprising 2-chloro-3,3,3-trifluoropropene and a first chlorine-containing byproduct; c) contacting said first intermediate composition with a second fluorinating agent to produce a second intermediate composition comprising 2-chloro-1,1,1,2-tetrafluoropropane; and d) dehydrochlorinating at least a portion of said 2-chloro-1,1,1,2-tetrafluoropropane to produce a reaction product comprising 2,3,3,3-tetrafluoroprop-1-ene and a second chlorine-containing byproduct, see claim 1.  The `090 publication teaches the reaction is conducted in a reactor suitable for a vapor phrase fluorination reaction, wherein the materials made for the reactor are resistant to the corrosive effects of hydrogen fluoride and catalyst, wherein the materials are Hastalloyl, Inconel, Monel, and the catalyst include chromium oxide, see [0024] and Example 2 [0051].  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the `294 patent and present claim 14 is that the prior art does not teaches the reactor is made of a material comprising a base layer made of a material M1 and an inner layer made of a material M2, said base layer and said inner layer being laid against each other, wherein the material M1 comprises iron, the material M2 comprises at least 97% by weight of nickel on the basis of the total weight of the material M2.  Instead, the `294 patent teaches the reactor made of INCONEL®600.    INCONEL®600 is a standard engineering minima 72% nickel, see INCONEL®600 alloy, American Special Metals, (2015).   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed process and reactor system would have been obvious over the disclosure of the `294 patent, because the differences are further taught and/or suggested by the `487 publication, which teaches a process for producing a fluorinated compound comprising reacting a compound to be fluorinated with hydrogen fluoride or a reactant which releases hydrogen fluoride  said reacting is carried out using hydrogen fluoride and a halide-based catalyst, and the improvement comprising carrying out said reacting in a corrosion resistant apparatus, wherein the  corrosion resistant apparatus for containing, handling or conveying a corrosive medium having surfaces which contact said corrosive medium, wherein said surfaces are made from or coated with an alloy comprising alloy comprises 3.5 to 10% by weight of aluminum and of 90 to 96.5% by weight of nickel, see claims 12, and 16-19 of the `487 publication.  Therefore, the difference of inner layer material M2 comprising at least 97% by weight of nickel on the basis of the total weight of the material M2 and INCONEL®600 a composition contains minima 72% Nickel of the `294 patent is further taught and/or suggested by the `487 publication for the same application.  In terms of the reactor made with a coating of a base layer of a material M1 and an inner layer of a material M2, the `487 publication teaches investigating of corrosion of coated sample with various sandwich structure for protecting the reactor surface from corrosion, see Examples 1-2, [0018-0027].  In terms of iron in M1 as a basic component, the `487 publication also teaches preferred additional materials include iron used in the composition, [0003].  Furthermore, M1 comprising iron is less significant to the apparatus because it is basic component not directly exposed to the corrosive reaction medium. 
 	In terms of the different of nickel in M2 at least 97% of claim 14 over 96.5% by weight of nickel disclosed in the `487 publication, it would have been obvious variation because one prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), see MPEP§2144.05 “Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions”.  
In terms of claim 15, the `090 publication teaches a fluorination process for preparing 2,3,3,3-tetrafluoroprop-1-ene, the reaction is conducted in a reactor suitable for a vapor phrase fluorination reaction, wherein the materials made for the reactor are resistant to the corrosive effects of hydrogen fluoride and catalyst, wherein the materials are Hastalloyl, Inconel, Monel, and the catalyst include chromium oxide, see [0024] and Example 2 [0051].   Hastalloyl such as 
In terms of claims 16-18, the `487 publication teaches surfaces are made from or coated with an alloy comprising alloy comprises 3.5 to 10% by weight of aluminum and of 90 to 96.5% by weight of nickel without mentioning iron, manganese, titanium, and niobium.
In terms of claims 19-20, and 27, the `294 patent teaches the specific hydrocarbon compounds such as HFCO-1233xf, HCC-240db, HFCO-1233zd, HCO-1230xf, etc., see Col. 1, Ln.45 through Col. 2, Ln. 51.
In terms of claims 21-26, the combined references teach and/or suggest modifying the fluorine distribution in a hydrocarbon compound by reacting the hydrocarbon compound with HF and a chromium-based catalyst in an erosion resistance reactor as described above.
One ordinary skilled in the art would have been motivated to modify the `294 patent as taught and/suggested by the `487 publication and/or the `090 publication.  Therefore, claims 14-27 would have been obvious over the cited references as a whole, and are not seen as inventive. 

Conclusions
Claims 14-27 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731